DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/20/2021 has been entered.	
Status of Claims
Claim(s) 13, 15-20, 23-28 is/are pending of which Claim(s) 13 and 24 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
Argument:
	Applicant asserts that different elongations cannot occur in the teaching reference of Rapp because of an assertion that the PET material of Rapp makes the device of Rapp not elastic, thus not imparting adhesion forces when local elongations are occurring (Remarks Pages 7-8).
	Examiner’s Response:
7/22/2021 have been fully considered but they are not persuasive. On review of the Rapp reference, Examiner notes that the adhesion is an aspect of the comfort layer wherein the comfort layer is specifically stretchable and the device as a whole of Rapp has elasticity (see [0058]). So the conjecture of the PET material provided by Applicant is actually false in accordance with the disclosure of Rapp and Rapp is actually capable of the proper local elongations in order to be a proper secondary teaching. Thus Applicant’s argument is not persuasive. Also furthermore, the adhesion force is found obvious by the fact that the material of the adhesive of Grange and the instant application are the same thus impart the same adhesion force properties thus being able to retain the same local elongations from local traction forces, as noted in the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13, 15-17, 19-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See previously attached translation for line reference citations) in view of Dixon (US 20070299407 A1) in view of Rapp (US 20160242964 A1).
Regarding claim 13, Grange discloses a supporting or compressing device 1’ (See Figure 7D, see line 10 where this is an elastic sleeve wherein elastic sleeves implicitly may apply compression) configured to surround a limb or a joint of a user (lines 37-48, device may be configured as a sleeve wherein then it can surround a limb or joint of a user, also see line 184), the device 1’ comprising:
an elastic tape 6 (See Figure 7D, see lines 199-203 wherein 6 is made of elastic fabric, Merriam Webster [https://www.merriam-webster.com/dictionary/tape] shows that tape encompasses a “fabric”) configured to be wound around a limb or joint of a user (lines 42-45 and 184-185 and 247-248, the device is a sleeve that wraps and conforms around a limb thus being capable of wounding around a limb or joint of a user);
a pad (4, 7) made of an elastic material (line 199, part 7 is made of elastic fabric; lines 137-138, layer 4 is made of polydimethylsiloxane which is inherently viscoelastic which is elastic, see lines 63-68), and having two opposite longitudinal ends attached to the elastic tape 6 (See Figure 7C-7D and Figure 6, where the ends of part 7, which are opposite longitudinal ends of each other, of the pad are secured to tape 6 at two opposite ends via stitches 71 and 72), 
a first tape segment comprising the pad (4, 7) and a segment of the elastic tape 6 extending between the two opposite two longitudinal ends of the pad (4,7) (See Annotated Figure 7D); and

the first and second tape segments have:
an outer face 6b (See Annotated Figure 7D, where 6b is the complete outer side of tape 6, which is for both tape segments), and
an inner face (4a, 6a) (See Figure 7D, and lines 126-127) opposite to the outer face 6b (See Annotated Figure 7D) and configured to contact with a skin of the user when the elastic tape is wound around the limb or the joint of the user (lines 126-127, face 4a sticks to skin of the user), the inner face 4a being configured to have an adhesion with the skin of the user (lines 126-127), such that, in combination with compression forces exerted by the elastic tape 6 and the pad (4, 7) when the elastic tape 6 is wound around the limb or the joint of the user while being locally stretched under different local traction forces, the first tape segment retains local elongations resulting from the different local traction forces, after removal of the different local traction forces (the first tape segment is implicitly capable of this function based on the structure being sufficiently present of an inner face 4a configured to adhere to the skin and thus hold onto any local elongations of the sleeve and the sleeve being elastic thus being able to be stretched and create compression forces).
Grange does not explicitly disclose the first tape segment having a higher stiffness than the second tape segment. 
However, Grange discloses the claimed structure of an elastic tape 6 with a pad (4, 7) that is attached to the elastic tape 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the first tape segment of Grange would have a higher stiffness than the second tape segment of Grange (See Annotated Figure 7D) as the structure and materials of Grange are similar to the instant device as disclosed, thus Grange would inherently provide similar properties and characteristics of at the very least providing the first tape segment with a higher stiffness than the second.

    PNG
    media_image1.png
    463
    642
    media_image1.png
    Greyscale


However, Dixon teaches an analogous sleeve 110 (See Figure 3B-3C and see title) wherein the diameter of the sleeve is adjustable in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see [0035]) and this is achieved via hook and loop fasteners being placed on the analogous outer and inner faces of the sleeve and having the inner face contact (and thus cover) a portion the outer face and have the device wound around on itself (see Figures 3B-3C and [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve 1’ of Grange (See Figure 7D) and the seam 61 (see lines 204-205 of Grange translation) to instead be of the design as shown in Dixon Figures 3B-3C wherein the sleeve is provided with hook and loop fasteners on the inner and outer faces such that the sleeve shape is formed via having the inner face 6a of Grange contact a portion of the outer face 6b (a part of the outer face) when the device is wound around onto itself (See Dixon Figures 3B-3C and [0038]) (thus causing the device being configured to be “wound around”) in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see Dixon [0035]) (and thus having the inner face is configured to adhere to the part of the outer face when wound around and on itself).
Grange in view of Dixon does not disclose the inner face 6a of the second tape segment (See Annotated Figure 7D) being configured to adhere to the skin of the user thus allowing the second tape segment to retaining local elongations.
However, Rapp teaches an analogous elastic compression tape 5 (See Figures 1A-1B and [0057]) comprises a comfort layer 25 (See Figures 2-3) located at the skin surface wherein the inner surface of the comfort layer 25 is coated with a silicone adhesive in order to reduce 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner layer 6a (inner face of the second tape segment) (which lacks any form of adhesion with the skin) of Grange in view of Dixon with the silicone adhesive of the comfort layer 25 as taught by the analogous elastic tape 5 of Rapp in order to ensure that the sleeve device of Grange in view of Dixon has reduced slipping when worn, makes the sleeve of Grange as combined easier to wear, and ensures the sleeve stays in the desired position when worn (See Rapp [0058]). 
Thus, Grange in view of Dixon and Rapp discloses inner face 6a of the second tape segment (See Annotated Figure 7D) is configured to adhere to the skin of the user (via silicone adhesive from Rapp) thus allowing the second tape segment to retain local elongations (via holding of the position from the adhesive, see Rapp [0058]) when the elastic device of Grange has been wound around a limb and onto itself (see Dixon modification above) even when the local traction forces have been removed as the silicone adhesive will keep the inner face 6a and thus the elastic tape 6 in its position on the skin.
Grange in view of Rapp and Dixon does not explicitly disclose the adhesion the skin of the user and the part of the outer face retains local elongations resulting from differences of local traction forces of up to 20 N.
However, Grange discloses the claimed structure of the elastic tape 6 with the pad (4, 7), wherein the pad (4, 7) is formed of a layer of elastic fabric 7 (Grange lines 199-200) and a layer of viscoelastic material 4 wherein the viscoelastic material 4 is polydimethylsiloxane (PDMS) (Grange lines 63-68, see further lines 137-139).
Furthermore, the instant disclosure provides that the preferred embodiment of the pad is also formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane 
Thus the prior art of Grange discloses similar structure and materials as compared to the instant disclosed invention, and MPEP 2112.01 states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Grange in view of Rapp and Dixon inherently has the function of the adhesion (from layer 4 of PDMS) the skin of the user and the part of the outer face retains local elongations resulting from differences of local traction forces of up to 20 N as the materials and structure of the pad (4, 7) of Grange are similar to the instantly disclosed device structure and materials (See MPEP 2112.01).
Regarding claim 15, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic tape 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first tape segment (See Annotated Figure 7D).
Regarding claim 16, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic tape 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first tape segment (See Annotated Figure 7D).

However, as the device 1’ is a sleeve (line 218) then the sleeve may be folded inside out such as shown in Figure 5 of Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the sleeve is turned inside out then the pad (4, 7) would be attached to an outer face of the elastic tape 6 instead as the orientations would change, and thus the pad (4, 7) would be attached to an outer face of the elastic tape 6, and the inner face of the elastic tape 6 opposite to the outer face of the elastic tape 6 forming the inner face 4a of the first tape segment (See Annotated Figure 7D).
Regarding claim 17, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) comprises a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209).
Regarding claim 19, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange does not explicitly disclose the first tape segment has a stiffness between 2 and 4 times that of the elastic tape.
However, as discussed in claim 13 above Grange discloses the claimed structure of an elastic tape 6 with a pad (4, 7) that is attached to the elastic tape 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the first tape segment of Grange would have between 2 to 4 times stiffness that of the elastic tape 6 (may also be referred to the second tape segment of Grange (See Annotated Figure 7D)) as the structure and materials of Grange are similar to the instant device as disclosed, thus Grange would inherently provide similar properties and characteristics.
Regarding claim 20, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange discloses wherein the inner face 4a (formed by layer 4) of the first tape segment (See Annotated Figure 7D) is formed by a layer of a polymer gel (lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane (PDMS) which is a polymer gel), and the inner face 6a of the second tape segment (See Annotated Figure 7D) is formed by a layer of a polymer gel (see 
Regarding claim 24, Grange discloses a method of manufacturing a supporting or compressing device 1’ (See Figure 7D, see line 10 where this is an elastic sleeve wherein elastic sleeves implicitly may apply compression), the method comprising:
providing an elastic tape 6 (See Figure 7D, see lines 199-203 wherein 6 is made of elastic fabric, Merriam Webster [https://www.merriam-webster.com/dictionary/tape] shows that tape encompasses a “fabric”) configured to surround a limb or a joint of a user (lines 37-48, device may be configured as a sleeve wherein then it can surround a limb or joint of a user, also see line 184),
attaching a pad (4, 7) made of an elastic material (lines 199-200, lines 137-139, the components of the pad are elastic and viscoelastic, See Figure 7C) to the elastic tape 6 at two opposite ends of the pad (4, 7) (See Figure 7C, wherein the pad (4,7) is attached by two opposite stitches 71 and 72, see further Figure 6 wherein these are the only two opposite stitches) such that the device 1’ comprises:
a firs tape segment comprising the pad (4, 7) and a segment of the elastic tape 6 extending between the two opposite ends of the pad (4, 7) (See Annotated Figure 7D); and
a second tape segment distinct from the first tape segment (See Annotated Figure 7D),
the first and second tape segments have:

and an inner face (4a, 6a) (See Figure 7D, and lines 126-127) opposite to the outer face 6b (See Annotated Figure 7D) and configured to contact with a skin of the user (lines 126-127) when the elastic tape 6 is wound around the limb or the joint of the user (lines 42-45 and 184-185 and 247-248, the device is a sleeve that wraps and conforms around a limb) the inner face 4a being configured to have an adhesion with the skin of the user (lines 126-127), such that, in combination with compression forces exerted by the elastic tape 6 and the pad (4, 7) when the elastic tape 6 is wound around the limb or the joint of the user while being locally stretched under different local traction forces, the first tape segment retains local elongations resulting from the different local traction forces, after removal of the different local traction forces (the first tape segment is implicitly capable of this function based on the structure being sufficiently present of an inner face 4a configured to adhere to the skin and thus hold onto any local elongations of the sleeve and the sleeve being elastic thus being able to be stretched and create compression forces). 
Grange does not explicitly disclose the apparatus resulting in the first tape segment having a higher stiffness than the second tape segment formed by only the elastic tape.
However, Grange discloses the claimed structure of an elastic tape 6 with a pad (4, 7) that is attached to the elastic tape 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the materials because Grange also discloses the same pad (4, 7) material comprising a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the formed first tape segment of Grange would have a higher stiffness than the second tape segment of Grange (See Annotated Figure 7D) as the structure and materials of Grange are similar to the instant device as disclosed, thus Grange would inherently provide similar properties and characteristics when formed by the method.
Grange does not disclose the elastic tape 6 being configured to wound on itself and the inner face 6a configured to contact with a part of the outer face 6b when the device is wound around onto itself and that the device is configured to be wound around.
However, Dixon teaches an analogous sleeve 110 (See Figure 3B-3C and see title) wherein the diameter of the sleeve is adjustable in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see [0035]) and this is achieved via hook and loop fasteners being placed on the analogous outer and inner faces of the sleeve and having the inner face contact (and thus cover) a portion the outer face and have the device wound around on itself (see Figures 3B-3C and [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve 1’ of Grange (See Figure 7D) and the seam 61 (see lines 204-205 of Grange translation) to instead be of the design as shown in Dixon Figures 3B-3C wherein the sleeve is provided with hook and loop fasteners on the inner and outer faces such that the sleeve shape is formed via having the inner face 6a of Grange contact a portion of the outer face 6b (a part of the outer face) when the device is wound around onto itself (See Dixon Figures 3B-3C and [0038]) (thus causing the device being configured to be “wound around”) in order to ensure that the sleeve shape stays in 
As combined, Grange does not disclose the inner face 6a of the second tape segment (See Annotated Figure 7D) being configured to adhere to the skin of the user thus allowing the second tape segment to retaining local elongations.
However, Rapp teaches an analogous elastic compression tape 5 (See Figures 1A-1B and [0057]) comprises a comfort layer 25 (See Figures 2-3) located at the skin surface wherein the inner surface of the comfort layer 25 is coated with a silicone adhesive in order to reduce slipping, make it easier to wear the device, and ensure the device does not move once in the desired position (see [0058], also see how this silicone adhesive does not affect the material elastic properties of the device). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner layer 6a (inner face of the second tape segment) (which lacks any form of adhesion with the skin) of Grange as combined with the silicone adhesive of the comfort layer 25 as taught by the analogous elastic tape 5 of Rapp in order to ensure that the sleeve device of Grange has reduced slipping when worn, makes the sleeve of Grange easier to wear, and ensures the sleeve stays in the desired position when worn (See Rapp [0058]). 
Thus as combined, inner face 6a of the second tape segment (See Annotated Figure 7D) is configured to adhere to the skin of the user (via silicone adhesive from Rapp) thus allowing the second tape segment to retain local elongations (via holding of the position from the adhesive, see Rapp [0058]) when the elastic device of Grange has been wound around a limb and onto itself (see Dixon modification above) even when the local traction forces have been removed as the silicone adhesive will keep the inner face 6a and thus the elastic tape 6 in its position on the skin.

However, Grange discloses the claimed structure of the elastic tape 6 with the pad (4, 7), wherein the pad (4, 7) is formed of a layer of elastic fabric 7 (Grange lines 199-200) and a layer of viscoelastic material 4 wherein the viscoelastic material 4 is polydimethylsiloxane (PDMS) (Grange lines 63-68, see further lines 137-139).
Furthermore, the instant disclosure provides that the preferred embodiment of the pad is also formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane (PDMS) and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric) and that the 20 N retaining of elongations is resultant of the adhesion properties (instant specification Page 16 lines 24-27) wherein further the adhesion properties are resultant of the polydimethylsiloxane material (instant specification Page 8 lines 10-27).
Thus the prior art of Grange discloses similar structure and materials as compared to the instant disclosed invention, and MPEP 2112.01 states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Grange in view of Rapp and Dixon inherently has the function of the adhesion (from layer 4 of PDMS) the skin of the user and the part of the outer face retains local elongations resulting from differences of local traction forces of up to 20 N as the materials and structure of the pad (4, 7) of Grange are similar to the instantly disclosed device structure and materials (See MPEP 2112.01).
Regarding claim 25, Grange in view of Dixon in view of Rapp discloses the invention of claim 20 above.

Regarding claim 26, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic tape 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a, 6a) of the first tape segment (See Annotated Figure 7D).
Regarding claim 27, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic tape 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first tape segment (See Annotated Figure 7D).
Grange does not explicitly disclose wherein the pad (4, 7) is attached to an outer face of the elastic tape 6, an inner face of the elastic tape 6 opposite to the outer face of the elastic tape forming the inner face of the first tape segment.
However, as the device 1’ is a sleeve (line 218) then the sleeve may be folded inside out such as shown in Figure 5 of Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the sleeve is turned inside out then the pad (4, 7) would be attached to an outer face of the elastic tape 6 instead as the orientations would change, and thus the pad (4, 7) would be attached to an outer face of the elastic tape 6, and the inner face of the elastic tape 6 opposite to the outer face of the elastic tape 6 forming the inner face 4a of the first tape segment (See Annotated Figure 7D).
Regarding claim 28, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses covering the inner face (4a) (formed by layer 4) of the first tape segment with a layer of a polymer gel (See Figure 7C-7D wherein the inner face 4a was made by layer 4 which comprises a polymer gel (lines 128-129), thus the inner face 4a is covered by a polymer gel), and the inner face 6a of the second tape segment (See Annotated Figure 7D) is formed by a layer of a polymer gel (see combination of Rapp in claim 24 above, wherein the inner face 6a is coated with silicone adhesive, and wherein silicone is inherently a polymer, see https://polymerdatabase.com/polymer%20classes/Silicone%20type.html, and silicone adhesive is known in the art to implicitly be in the form of a gel, see https://www.intechopen.com/books/applied-adhesive-bonding-in-science-and-technology/silicone-adhesives-in-medical-applications and https://www.elkem.com/silicones/offer/healthcare/medical-grade/soft-skin-adhesives/ and https://polymerscience.com/product-details-2/p-derm-silicone-gel-adhesives/ and http://www.boydtech.com/articles/choosing-the-best-medical-tape-silicone-vs-acrylic).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See attached translation for line references) in view of Rapp (US 20160242964 A1) in view of Grange (WO 2015028734 A1), henceforth Grange2 (see previously provided translation) in view of Dixon (US 20070299407 A1).
Regarding claim 18, Grange in view of Dixon in view of Rapp discloses the invention of claim 17 above.
Grange in view of Dixon and Rapp does not disclose wherein the elastic fabric layer has a lower stiffness in a longitudinal direction of the elastic tape than in a transverse direction of the elastic tape. 
Grange does disclose the elastic fabric is a polyamide elastane mix (lines 146, 199-200)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the elastic fabric made of polyamide and elastane of Grange have the properties as taught by Grange2 above in order to allow the device 1’ to be made in only a few standard sizes as this will allow the fabric to easily conform and to any shape or size of part (Grange2 [4]), wherein this fabric would then have a lower stiffness in a longitudinal direction of the elastic tape 6 than in a transverse direction of the elastic tape 6 (see above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See attached translation for line references) in view of Rapp (US 20160242964 A1) in view of Farrow (US 20150351969 A1) with Farrow (US 20070179421 A1), henceforth Farrow2, incorporated by reference into Farrow, in view of Dixon (US 20070299407 A1).
Regarding claim 23, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses a first tape portion 1’ (device 1’ may be called the first tape portion as claimed, see Figure 7D) configured to be wound around an ankle and a foot of the user (lines 184-185 and 247, the sleeve shape of the portion 1’ may surround a limb of a user, wherein then the portion is capable of wounding around an ankle and foot as it is made of elastic materials thus being able to conform to any limb shape), the first tape portion 1’ including the two tape segments (See Annotated Figure 7D).
Grange in view of Dixon and Rapp does not disclose a second tape portion configured to be wound around an ankle and a foot of the user, the second tape portion having an end fixed to an outer face of the first tape portion and comprising a first tape segment having a higher stiffness than a second tape segment of the second tape portion.
However, Farrow teaches an analogous compressing device 12 (compression garment 12, Farrow [0022]) wherein this compression garment 12 may be an analogous first tape portion 301 (See Farrow2 [0022] wherein Farrow2 US 20070179421 A1 has been incorporated by reference such that the compression garment 12 may be a sleeve formation 301, see Farrow2 [0123] and Figures 12a-12d) wherein the first tape portion 301 may have an end of a short stretch (elastic) tape 102 sewn to the portion 301 (Farrow2 [0123] and Figures 12a-12b) wherein these tapes 102 provide the user with the ability to apply the best pressure needed to the limb to prevent swelling (Farrow2 [0012]) wherein Farrow further teaches a limiter 28 to be attached to the tape 102/22 (referred to as tape 22 in Farrow, and 102 in Farrow2) that will have no elasticity and provides the user with further information of when the best therapeutic compression has been achieved (See Farrow [0060-0061] and Figures 6-7), wherein the limiter 28 and tape 102/22 in totality may be called a second tape segment A and the first tape 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tape portion 1’ of Grange in view of Dixon and Rapp(which has a form of sleeve, Figure 7D) such that there is an end of a tape 22/102 with a limiter 28 attached to the outer face 6b of the first tape portion (Farrow2 Figures 12a-12b) as taught by Farrow with Farrow2 incorporated by reference in order to provide the device of Grange the ability to reduce swelling from injury with the right amount of compression (Farrow [0060-0061] and Farrow2 [0012]) (see lines 10-19 of Grange where the device is made to help injury recovery), wherein tape 102/22 would be a second tape portion A that is configured to be wound around an ankle and a foot of the user (see Farrow2 Figures 12a-12b where the tape portion A is able to wrap, and thus could be wrapped around ankle and foot), the second tape portion A having an end fixed to an outer face 6b of the first tape portion 1’ (See Farrow2 [0123-124] and Figures 12a-12b) and comprising a first tape segment 28 having a higher stiffness than a second tape segment 102/22 of the second tape portion A (Farrow [0060-0061] tape 102/22 is elastic and the limiter 28 is not elastic, thus 28 implicitly is stiffer than 102/22, see Figures 6-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/19/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/1/2021